DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 has been entered.
Response to Amendment
The amendment filled on 03/09/2021 has been entered. As indicated in the amendment: claims 1,5,11 and 15 are amended. Claims 1-5, 7-15 and 17 – 20 are pending. Applicant’s remarks/ arguments are fully considered (see “response to arguments” section) and the following rejection is made herein. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-14 and 17 – 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by https://youtu.be/BRG2_LKFiSM, a YouTube video link from Energid Technologies dated Jan 31, 2018, here in after called Energid.
Regarding claim 1, Energid discloses system comprising : a robot (a robotic weld path generation system, time stamp(ts) (0 – 00:14); one or more three dimensional sensor devices associated with the robot configured to scan a welding area and generate a scanned welding area (a hardware which performs a scan of a simulated part with gouges that need to be welded ts (00:23 – 00:29)); and one or more processors configured to receive the scanned welding area and to generate a three dimensional point cloud based upon, at least in part the scanned welding area (a scanner interface (running on a computer processor) configured to manipulate the parameters of the point cloud and process and generate a three dimensional point cloud for the weld path of the gouges to be welded, ts (00:33- 00:53)) , the one or more processors further configured to perform processing on the three dimensional point cloud in a two-dimensional domain (processing the three dimensional point cloud in to a two dimensional path generation, ts (00:42 – 00:57)), the one or more processors further configured to generate one or more three dimensional welding paths and to simulate the one or more three dimensional welding paths (after a two dimensional processing (converting to height field, calculating the local minima, thinning, branch removal, some filtering and conversion to 3D) the weld path is simulated by the simulation tool, ts (00:59 - 01:24)), wherein performing processing on the three dimensional point cloud in a two- dimensional domain includes converting the three dimensional point cloud to a height field (the process of converting the point cloud into two-dimensional path involves converting it into a height field, ts (00:57 – 00:59) and enclosed drawing), wherein the height field includes a two-dimensional array including a height as a value in one or more entries of the two-dimensional array (the height field is the same two height field of the invention). 


    PNG
    media_image1.png
    653
    1292
    media_image1.png
    Greyscale


Regarding claim 2, Energid discloses the system of claim 1, wherein processing the three-dimensional point cloud in a two-dimensional domain includes at least one of binary image thinning of a welding path or smoothing a welding path based upon, at least in part, a moving average filter (processing the three-dimensional point cloud in a two-dimensional domain includes converting to height field, calculating the local minima, thinning, branch removal and filtering, ts (00:59 -1:24) and enclosed drawing).  
Regarding claim 3, Energid discloses the system of claim 1, wherein processing the three-dimensional point cloud in a two-dimensional domain includes analysis of one or more environmental or robot constraints (processing the three-dimensional point cloud in a two-dimensional domain includes calculation of the local minima (environmental constraint), ts (00:59 – 01:04)).  
Regarding claim 4, Energid discloses the system of claim 1, wherein simulating the one or more three dimensional welding paths includes verifying feasibility of the one or more three dimensional welding paths (the simulation involves dragging and dropping the welding path into a pre-canned welding program and updating the tool path that will be used for motion, ts (01:24 – 01:37)) .   
Regarding claim 7, Energid discloses the system of claim 1, wherein performing processing on the three dimensional point cloud in a two-dimensional domain includes applying a local minimum filter to the height field (processing the three-dimensional point cloud in a two-dimensional domain includes converting to height field, calculating the local minima, thinning, branch removal and filtering, ts (00:59 -1:24) and enclosed drawing).  
Regarding claim 8, Energid discloses the system of claim 2, wherein binary image thinning includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors (processing the three-dimensional point cloud in a two-dimensional domain includes converting to height field, calculating the local minima, thinning, branch removal and filtering, ts (00:59 -1:24) and enclosed drawing).  
Regarding claim 9, Energid discloses the system of claim 1, further comprising: displaying a graphical user interface configured to allow a user to select a filter size, select a point cloud for processing, visualize a weld path result or save the one or more three- dimensional welding paths (a graphical user interface where the simulation constraints including selection of a point cloud for processing, visualizing and detecting weld path that are saved to XML, ts (00:59 – 01:01) and enclosed drawing)) .  

    PNG
    media_image2.png
    663
    1198
    media_image2.png
    Greyscale

Regarding claim 10, Energid discloses the system of claim 1, wherein the one or more processors are configured to use one or more extra degrees of freedom to maintain a welding formation with respect to gravity as a welding process is being performed (the welding robot has a seven degree freedom arm and a five degree of constraint is entered for the processer and the welding process is demonstrated for the generated weld path, ts (01:45 - 02:00)).  
Regarding claim 11, Energid discloses a method comprising: providing a robot(a robotic weld path generation system is provided , time stamp(ts) (0 – 00:14); scanning a welding area using one or more three dimensional sensor devices associated with the robot to generate a scanned welding area (performing a scan of a simulated part with gouges that need to be welded ts (00:23 – 00:29)); receiving the scanned welding area at one or more processors (capture the point cloud and display seam generation panel, ts (00:35 – 00:42)); generating a three dimensional point cloud based upon, at least in part the scanned welding area (display the point cloud and the path generated from it, ts (00:46 – 00:48));3Appl. No.: 16/159,197Page 4 of 9 Reply to Office Action of: December 24, 2020processing the three dimensional point cloud in a two-dimensional domain to generate one or more three dimensional welding paths (processing the three dimensional point cloud in to a two dimensional path generation, ts (00:42 – 00:57)), wherein processing the three dimensional point cloud in a two-dimensional domain includes converting the three dimensional point cloud to a height field, wherein the height field includes a two-dimensional array including a height as a value in one or more entries of the two-dimensional array; and simulating the one or more three dimensional welding paths (processing the three-dimensional point cloud in a two-dimensional domain includes converting to height field, calculating the local minima, thinning, branch removal , filtering and simulating a 3D weld path,  ts (00:59 -1:24) and enclosed drawing).  
Regarding claim 12, Energid discloses the method of claim 11, wherein processing the three-dimensional point cloud in a two-dimensional domain includes at least one of binary image thinning of a welding path or smoothing a welding path based upon, at least in part, a moving average filter (processing the three-dimensional point cloud in a two-dimensional domain includes converting to height field, calculating the local minima, thinning, branch removal , filtering and simulating a 3D weld path,  ts (00:59 -1:24) and enclosed drawing).    
Regarding claim 13, Energid discloses the method of claim 11, wherein processing the three-dimensional point cloud in a two-dimensional domain includes analysis of one or more environmental or robot constraints (processing the three-dimensional point cloud in a two-dimensional domain includes calculation of the local minima (environmental constraint), ts (00:59 – 01:04)).  
Regarding claim 14, Energid discloses the method of claim 11, wherein simulating the one or more three dimensional welding paths includes verifying feasibility of the one or more three dimensional welding paths (the simulation involves dragging and dropping the welding path into a pre-canned welding program and updating the tool path that will be used for motion, ts (01:24 – 01:37)) .  
Regarding claim 15, Energid discloses the method of claim 14, wherein if the one or more three dimensional welding paths are not verified, the one or more processors further configured to re- simulate after altering a position of a welding table or a welding part.  
Regarding claim 17, Energid discloses the method of claim 11, wherein performing processing on the three dimensional point cloud in a two-dimensional domain includes applying a local minimum filter to the height field (processing the three-dimensional point cloud in a two-dimensional domain includes converting to height field, calculating the local minima, thinning, branch removal and filtering, ts (00:59 -1:24) and enclosed drawing).  4Appl. No.: 16/159,197Page 5 of 9  
Regarding claim 18, Energid discloses the method of claim 12, wherein binary image thinning includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors (processing the three-dimensional point cloud in a two-dimensional domain includes converting to height field, calculating the local minima, thinning, branch removal and filtering, ts (00:59 -1:24) and enclosed drawing).    
Regarding claim 19, Energid discloses the method of claim 11, further comprising: displaying a graphical user interface configured to allow a user to select a filter size, select a point cloud for processing, visualize a weld path result or save the one or more three- dimensional welding paths (a graphical user interface where the simulation constraints including selection of a point cloud for processing, visualizing and detecting weld path that are saved to XML, ts (00:59 – 01:01) and enclosed drawing)) .  
Regarding claim 20, Energid discloses the method of claim 11, further comprising: using one or more processors to maintain a welding formation with respect to gravity as a welding process is being performed wherein maintaining the welding formation is based upon, at least in part, one or more extra degrees of freedom associated with the robot(the welding robot has a seven degree freedom arm and a five degree of constraint is entered for the processer and the welding process is demonstrated for the generated weld path, ts (01:45 - 02:00)).
Alternative obviousness Rejections for all the claims is given below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 – 3, 8 -13 and 18 -20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows(Us 2018/0065204 A1), here in after called Burrows, in view of Wu (CN-104400265- B), here in after called Wu, in further view of Ken et al. (CN 102592284 A), here in after called Ken.
Regarding claim 1, Burrows discloses a system comprising: a robot (a robotic welding torch (1) with a robotic arm (11), FiG.2); one or more three dimensional sensor devices (11) associated with the robot configured to scan a welding area and generate a scanned welding area (the scanning head (11) incorporates a suitable 3D optical vision system with optical sensors to measure and record weld seam length, width and height and a computer system that generates a scanned image of the workpiece (0033, 0059)); and one or more processors configured to receive the scanned welding area and to generate a three dimensional point cloud based upon, at least in part the scanned welding area (a computer system, one or more processors are included in a typical computer system, programmed to generate from the scanned profiles a point cloud data image of defined coordinate positions of surfaces and edges to be assembled within a space envelope, (0036, 0043)).
Burrows does not explicitly disclose the one or more processors further configured to perform processing on the three dimensional point cloud in a two-dimensional domain, the one or more processors further configured to generate one or more three dimensional welding paths and to simulate the one or more three dimensional welding paths.
However, Wu that teaches weld seam feature extracting method suitable for laser vision guiding, also teaches the one or more processors further configured to perform processing on the three dimensional point cloud in a two-dimensional domain (image processing algorithm (program) that takes scanned images of comer weld connections (the scanned profiles of point cloud data image) and performs grid windowing on the collected images to cut out the ROI area, and performs median filtering on the cutout ROi area, Binaryzation, and refinement, (93, page 3)), the one or more processors further configured to generate one or more three dimensional welding paths and to simulate the one or more three dimensional welding paths (Hough transform is used to extract the straight line of the light bar on the refined image and then obtain weld seam point coordinates, the refined three dimensional coordinate points of the original image, (93, page 3 and 120, page 3-4)).
The advantage of processing the initial three dimensional scan to two dimensional binaryzation, thinning, filtering, refining and obtaining back the three dimensional coordinates is, by further image processing the initial scan, to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system disclosed by Burrows to include further image processing of the scanned profiles the three ideational point cloud data image in two dimensional binaryzation, thinning, filtering, refining and obtaining back the three dimensional coordinates in order to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Burrows in view of Wu do not explicitly teach performing processing on the three dimensional point cloud in a two- dimensional domain includes converting the three dimensional point cloud to a height field, wherein the height field includes a two-dimensional array including a height as a value in one or more entries of the two-dimensional array.
However, Ken that teaches converting three-dimensional high-density point cloud data of the surface topography of a part into a gray-scale image, also teaches that reading in 3D high-density point cloud data, interpolating a read-in 3D point cloud data, using software interpolation commands that converts the Z coordinate values stored in the third column of matrix A of the point cloud data into values for each point of the grid, and stores as a two-
The advantage of converting the three dimensional array into a two-dimensional array that contains the height value (height field) is to easily enable correction processes such as filtering, thinning and boundary judgment that will otherwise be difficult in three dimensional domain.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system disclosed by Burrows in view of Wu to include processing the three dimensional point cloud array in to a two dimensional array with the height (Z-value) as a value corresponding to the entries of the array, in order to easily enable correction processes such as filtering, thinning and boundary judgment that will otherwise be difficult in the three dimensional domain.
Regarding claim 2, Burrows in view of Wu in further view of Ken teaches the system of claim 1, wherein processing the three-dimensional point cloud in a two- dimensional domain includes at least one of binary image thinning of a welding path (application of thinning algorithm on the two-value scanned weld seam image, Wu (426, page 11)) or smoothing a welding path based upon, at least in part, a moving average filter (median filtering and refinement is applied before obtaining the final coordinates of the weld point, Wu (93, page 3)).
The advantage of processing the three-dimensional point cloud in a two-dimensional domain that includes at least one of binary image thinning of a welding path or smoothing a welding path based upon, at least in part, a moving average filter is, by further image processing the initial three-dimensional point cloud scan, to produce a welding path or profile 
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system of claim 1 to include processing the three-dimensional point cloud in a two-dimensional domain includes at least one of binary image thinning of a welding path or smoothing a welding path based upon, at least in part, a moving average filter in order to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Regarding claim 3, Burrows in view of Wu in further view of Ken teaches the system of claim 1, wherein processing the three-dimensional point cloud in a two-dimensional domain includes analysis of one or more environmental or robot constraints (the apparatus provides optical vision capability for component edge and surface detection within an automated or robotic environment (environmental analysis), the process also provides variable data capture on joint condition and provide automated pre-weld inspection and decision making, Burrows (0066)). 
Regarding claim 8, Burrows in view of Wu in further View of ken teaches the system of claim 2, wherein binary image thinning includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors (Binaryzation includes refinement algorithm (removing nodes), refinement involves striation or straight line extraction when a pixel represents more than two possible paths, using transform algorithm on the image to ensure real-time accuracy of the extraction of weld points, Wu (101, page 3)).
The advantage of binary image thinning includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors is, by further image processing the initial three-dimensional point cloud scan, to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.

Regarding claim 9, Burrows in view of Wu in further view of Ken teaches the system of claim 1, further comprising: displaying a graphical user interface configured to allow a user to select a filter size, select a point cloud for processing, visualize a weld path result or save the one or more three- dimensional welding paths (the controller (13) is a computer (processor with a graphical user interface, screen or input device) configured to position and calibrate the scanning head, generate a cloud point data image and determine and define the coordinate position of the robotic welding torch, Burrows (0013)).
Regarding claim 10, Burrows in view of Wu in further view of Ken teaches the system of claim 1, wherein the one or more processors are configured to use one or more extra degrees of freedom to maintain a welding formation with respect to gravity as a welding process is being performed (the robotic arm may have a first orientation for scanning profiles of the first component and the second component, and a second orientation for scanning the electrode tip of the robotic welding torch (0031, 0058), the robotic arm that is controlled by a programmable computer (0012), can be moved between these two first and second orientation, hence has one or more extra degree of freedom to move between the orientations, Burrows).
Regarding claim 11, Burrows discloses a method comprising: providing a robot (a robotic welding torch (1) with a robotic arm (11), Burrows,(FiG.2)); scanning a welding area using one or more three dimensional sensor devices associated with the robot to generate a scanned welding area (Scanning using the scanning head (11) that incorporates a suitable 3D optical vision system with optical sensors to measure and record weld seam length, width and height, Burrows (0033, 0059)); receiving the scanned welding area at one or more processors (using the computer system, generate a scanned image of the workpiece, Burrows (0033, 0059)); generating a three dimensional point cloud based upon, at least in part the scanned welding area (generate from the scanned profiles, a point cloud data image of defined coordinate positions of surfaces and edges to be assembled within a space envelope using the computer system with one or more processors, Burrows (0036, 0043)).
Burrows does not explicitly disclose processing the three dimensional point cloud in a two-dimensional domain to generate one or more three dimensional welding paths, and simulating the one or more three dimensional welding paths.
However, Wu that teaches weld seam feature extracting method suitable for laser vision guiding, also teaches processing the three dimensional point cloud in a two-dimensional domain to generate one or more three dimensional welding paths (applying image processing algorithm (program) that takes scanned images of corner weld connections (the scanned profiles of point cloud data image) and perform grid windowing on the collected images to cut out the ROI area, and performs median filtering on the cut out ROI area, Binaryzation, and refinement, Wu (93, page 3)); and simulating the one or more three dimensional welding paths (Hough transforming to extract the straight line of the light bar on the refined image and then obtain weld se am point coordinates, the refined three dimensional coordinate points of the original image, Wu (93, page 3 and 120, page 3-4)).
The advantage of processing the initial three dimensional scan to two dimensional binaryzation, thinning, filtering, refining and obtaining back the three dimensional coordinates is, by further image processing the initial scan, to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system disclosed by Burrows to include further image processing 
Burrows in view of Wu do not explicitly teach processing the three dimensional point cloud in a two- dimensional domain includes converting the three dimensional point cloud to a height field, wherein the height field includes a two-dimensional array including a height as a value in one or more entries of the two-dimensional array.
However, Ken that teaches converting three-dimensional high-density point cloud data of the surface topography of a part into a gray-scale image, also teaches that reading in 3D high-density point cloud data, interpolating a read-in 3D point cloud data, using software interpolation commands that converts the Z coordinate values stored in the third column of matrix A of the point cloud data into values for each point of the grid, and stores as a two-dimensional matrix I (0011, 0012). This is the same process of converting the three dimensional point cloud in to a height field. As indicated in the specification of the application (paragraph 0036), converting the three dimensional point cloud into a height filed involves representing the three dimensional array by a two dimensional array with the height as the value in the entries of the array.
The advantage of converting the three dimensional array into a two-dimensional array that contains the height value (height field) is to easily enable correction processes such as filtering, thinning and boundary judgment that will otherwise be difficult in three dimensional domain.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system disclosed by Burrows in view of Wu to include processing the three dimensional point cloud array in to a two dimensional array with the height (Z-value) as a value corresponding to the entries of the array, in order to easily enable correction 
Regarding claim 12, Burrows in view of Wu in further view of Ken teaches the method of claim 11, wherein processing the three-dimensional point cloud in a two- dimensional domain includes at least one of binary image thinning of a welding path (application of thinning algorithm on the two-value scanned weld seam image, Wu (426, page 11)) or smoothing a welding path based upon, at least in part, a moving average filter (median filtering and refinement is applied before obtaining the final coordinates of the weld point, Wu (93, page3)).
The advantage of processing the three-dimensional point cloud in a two-dimensional domain that includes at least one of binary image thinning of a welding path or smoothing a welding path based upon, at least in part, a moving average filter is, by further image processing the initial three-dimensional point cloud scan, to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system of claim 1 to include processing the three-dimensional point cloud in a two-dimensional domain includes at least one of binary image thinning of a welding path or smoothing a welding path based upon, at least in part, a moving average filter in order to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Regarding claim 13, Burrows in view of Wu in further view of Ken teaches the method of claim 11, wherein processing the three-dimensional point cloud in a two- dimensional domain includes analysis of one or more environmental or robot constraints (the method of binaryzation includes adjusting adaptively with the influence of various random factors in the welding environment to better segment the light strip area, Wu (316, page 8)).
Regarding claim 18, Burrows in view of Wu in further view of Ken teaches the method of claim12,    wherein binary image thinning includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors (Binaryzation includes refinement algorism (removing nodes) to ensure real-time accuracy of the extraction of weld points, Wu (101, page 3)).
The advantage of binary image thinning includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors is, by further image processing the initial three-dimensional point cloud scan, to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system of claim 2 to include binary image thinning that includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors in order to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Regarding claim 19, Burrows in view of Wu in further view of Ken teaches the method of claim 11, further comprising: displaying a graphical user interface configured to allow a user to select a filter size, select a point cloud for processing, visualize a weld path result or save the one or more three -dimensional welding paths (the controller (13) is a computer (processor with a graphical user interface or screen) configured to apposition and calibrate the scanning head, generate a cloud point data image and determine and define the coordinate position of the robotic welding torch, Burrows (0013)).
Regarding claim 20, Burrows in view of Wu in further view of Ken teaches the method of claim 11, further comprising: using one or more processors to maintain a welding formation with respect to gravity as a welding process is being performed wherein maintaining the (the computer is programmed to move the robotic arm between first and second orientation, hence has one or more extra degree of freedom to move between orientations, Burrows (0031, 0058)).
Claim 4 - 5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows and Wu in view of Ken in further view of Tilove et al.(US 2008/0125893 A1), herein after called Tilove.
Regarding claim 4, Burrows and Wu in view of Ken teaches the system of claim 1. But,
Burrows and Wu in view of Ken do not teach that simulating the one or more three dimensional welding paths includes verifying feasibility of the one or more three dimensional welding paths.
However, Tilove that teaches systems and methods of automated robotic welding for determining optimal weld gun orientations and robot path planning, also teaches optimizing collision free path planning by initializing and verifying a plurality of feasible configuration points (0014).
The advantage of optimizing collision free path planning by initializing and verifying a plurality of feasible configuration points is to provide a faster, more precise and optimized weld gun orientation and weld point configuration that can increase efficiency of automated robotic welding systems (0013).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the robotic welding system of claim 1 disclosed by Burrows in view of Wu to include optimizing collision free path planning by initializing and verifying a plurality of feasible configuration points in order to provide a faster, more precise and optimized weld gun orientation and weld point configuration that can increase the efficiency the automated robotic welding systems as taught in Tilove.
Regarding claim 5, Burrows and Wu in view of Ken in further view of Tilove teaches the system of claim 4, wherein if the one or more three dimensional welding paths are not verified, the one or more processors further configured to re-simulate after altering a position of a welding table (process that enables a generation and editing of weld gun paths and sequences in a managed 3-D environment, Tilove (0012) involves determining an initial goodness rating of pluralities of sample points and the plurality of feasible configuration points( verifying the feasibility of the welding path) if yes, based on the result generating a plurality of new candidate points (simulating possible weld path candidates), if no, repeating all steps from the generation of a plurality of new candidate points and after (Re-simulating a new weld path candidate), Tilove (0014)).
The advantage of having one or more processors configured to re-simulate a weld path when the three dimensional weld path is not verified is to provide a faster, more precise and optimized weld gun orientation and weld point configuration that can increase efficiency of automated robotic welding systems , Tilove (0013).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the robotic welding system of claim 4 to include one or more processors further configured to re-simulate after altering a position of a welding table or a welding part, if the one or more three dimensional welding paths are not verified, in order to provide a faster, more precise and optimized weld gun orientation and weld point configuration that can increase the efficiency the automated robotic welding systems as taught in Tilove.
Regarding claim 14, Burrows and Wu in view of Ken teaches the method of claim 11. But,
Burrows and Wu in view of Ken do not teach that simulating the one or more three dimensional welding paths includes verifying feasibility of the one or more three dimensional welding paths.
However, Tilove that teaches systems and methods of automated robotic welding for determining optimal weld gun orientations and robot path planning, also teaches optimizing 
The advantage of optimizing collision free path planning by initializing and verifying a plurality of feasible configuration points is to provide a faster, more precise and optimized weld gun orientation and weld point configuration that can increase efficiency of automated robotic welding systems (0013).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the robotic welding system of claim 11 to include optimizing collision free path planning by initializing and verifying a plurality of feasible configuration points in order to provide a faster, more precise and optimized weld gun orientation and weld point configuration that can increase the efficiency the automated robotic welding systems as taught in Tilove. 
Regarding claim 15, Burrows and Wu in view of ken in further view of Tilove teaches the method of claim 14, wherein if the one or more three dimensional welding paths are not verified, the one or more processors further configured to re-simulate after altering a position of a welding table (process that enables a generation and editing of weld gun paths and sequences in a managed 3-D environment, Tilove (0012) involves determining an initial goodness rating of pluralities of sample points and the plurality of feasible configuration points( verifying the feasibility of the wield path) if yes, based on the result generating a plurality of new candidate points (simulating possible weld path candidates), if no, repeating all steps from the generation of a plurality of new candidate points and after (Re-simulating a new weld path candidate), Tilove (0014)).
The advantage of having one or more processors configured to re-simulate a weld path when the three dimensional weld path is not verified is to provide a faster, more precise and optimized weld gun orientation and weld point configuration that can increase efficiency of automated robotic welding systems , Tilove (0013).
.
Claim 7 and 17 is/are rejected under35 U.S.C. 103 as being unpatentable over Burrows and Wu in view of Ken in further view of Liu Jun et al. (CN-102521835-A), here in after called Liu.
Regarding claim 7, Burrows and Wu in view of Ken teaches the system of claim 1, wherein performing processing on the three dimensional point cloud in a two-dimensional domain includes applying grid windowing on the scanned image, median filtering, binaryzation and refinement is performed before the coordinates of the weld point are obtained, Wu (93, page3 and 131, page 4)).
Burrows and Wu in view of Ken does not explicitly teach applying a local minimum filter to the height field.
Liu that teaches spatial information process field, using cloud data height of tree method for distilling based on the space three-dimensional template, also teaches digital elevation model (DEM) algorithm that involves the steps of rasterizing point cloud data, for the case where multiple points appear in the grid cell, uses minimum height value as the grid cell value (the minimum value of each grid cell is the local minima; as second step adopts a local minimum search window algorithm to extract ground point (identifying the local minimum), Liu (line 376 - 380, page 10).
The advantage of applying local minimum filtering to the height field image is to be able to collect enough accurate ground data points that are used in the interpolation algorithm in the construction of the three-dimensional model.

Regarding claim 17, Burrows and Wu in view of Ken in further view of Liu teaches the method of claim 16, wherein performing processing on the three dimensional point cloud in a two-dimensional domain includes applying a local minimum filter to the height field (digital elevation model (DEM) algorithm that involves the steps of rasterizing point cloud data, for the case where multiple points appear in the grid cell, uses minimum height value as the grid cell value (the minimum value of each grid cell is the local minima; as second step adopts a local minimum search window algorithm to extract ground point (identifying the local minimum), Liu (line 376 - 380, page 10)).
The advantage of applying local minimum filtering to the height field image is to be able to collect enough accurate ground data points that are used in the interpolation algorithm in the construction of the three-dimensional model.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the image processing system of claim 1 taught by Burrows in view of Wu in further view of Ken to include the application of a local minimum filter (the adoption of the search window algorithm for the local minimum of the grid cells) in order to be able to collect enough accurate ground data points that are used in the interpolation algorithm to construction of the three -dimensional model.
Response to Arguments
Applicant's arguments/remarks filed 03/09/2021 to the Final Rejection dated 12/24/2020 have been fully considered but they are not persuasive because: 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761